Citation Nr: 0109841	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


REMAND

The veteran had active duty from July 1979 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1999 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to permanent and total 
disability rating for pension purposes.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO in making its determination, relied in part on a 
Social Security determination dated in October 1998, and VA 
treatment records from 1998 to 1999.  However, upon a review 
of the claims file, to include the Social Security decision, 
it appears that all available medical records documenting his 
disabilities have not been associated with the claims file.  
The Social Security decision refers to VA treatment records 
in detail, including records from 1996 to 1998, copies of 
which do not appear to have been associated with the claims 
file.  Such records may be of significant probative value.

Furthermore, the record reveals that subsequent to the most 
recent VA examinations that were conducted in October and 
November 1999, the veteran was hospitalized in April 2000 for 
psychiatric and substance abuse treatment.  The fulfillment 
of the statutory duty to assist also includes providing 
additional VA examinations by a specialist when recommended, 
and conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim. Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. §§ 
5100-5107 brought about by the VCAA, the Board finds that a 
remand is necessary.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Irregardless of whether pertinent 
records are obtained, the RO should 
schedule the veteran for a VA general 
medical examination to determine the 
severity of any claimed disability.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All indicated diagnostic 
tests and procedures, should be 
accomplished.  All disability should be 
evaluated in relation to its history, 
with emphasis upon the limitation of 
activity, to include employability, 
imposed by the disorder in light of the 
whole recorded history.  If any 
disability is shown to be the result of 
willful misconduct this should be set 
forth.

4.  Irregardless of whether pertinent 
records are obtained, the RO should 
reschedule the veteran for a VA 
psychiatric examination, in order to 
determine the extent of impairment caused 
by any psychiatric disability, not shown 
to be the result of willful misconduct.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  If any psychiatric 
impairment is shown to be the result of 
willful misconduct this should be set 
forth. The report of examination should 
contain a detailed account of all 
manifestations of the disability found to 
be present.  The examiner should also 
comment on the extent to which the 
psychiatric disability impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the Global 
Assessment of Functioning (GAF) and 
explain its significance.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the appellant 
and his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  The RO should then review 
the claim for a permanent and total 
disability rating for pension purposes.  
In brief, the RO should make a new rating 
decision which clearly identifies each 
disability and assigns a specific 
percentage rating for each disability 
under a specific diagnostic code; and the 
RO should apply both the objective 
("average person") and subjective 
("unemployability") tests when deciding 
whether the veteran is permanently and 
totally disabled.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, which 
should set forth an explanation of the 
RO's latest deliberations under the 
"average person" and "unemployability" 
standards.  This supplemental statement 
of the case should contain the schedular 
criteria under which each disability has 
been evaluated, and, in accordance with 
38 U.S.C.A. § 7105 (West 1991), 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The veteran and his 
representative should be provided with a 
reasonable period of time within which to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


